Citation Nr: 9918878	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  95-17 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
chloracne, porphyria cutanea tarda, Hodgkin's disease, non-
Hodgkin's lymphoma, a urinary disability, a metabolic 
disability, impaired vision and hearing loss secondary to 
Agent Orange exposure.

2.  Entitlement to an earlier effective date for an increased 
evaluation for post-traumatic stress disorder from 50 percent 
to 100 percent.

3.  Entitlement to permanency of a total disability rating so 
as to qualify for additional benefits, including Dependent's 
Educational Assistance under 38 U.S. Code, Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1967.  
By rating action dated in December 1994 the Department of 
Veterans Affairs (VA) Regional Office, Louisville, Kentucky, 
denied entitlement to service connection for a skin 
disability, chloracne, soft tissue sarcoma, porphyria cutanea 
tarda (PCT), Hodgkin's disease, non-Hodgkin's lymphoma, a 
metabolic disability, a urinary disability, impaired vision, 
and hearing loss, all claimed as secondary to Agent Orange 
exposure in service.  A 50 percent evaluation for the 
veteran's service-connected post-traumatic stress disorder 
was confirmed and continued.  The veteran appealed from those 
decisions.  In a January 1997 rating action the evaluation 
for the post-traumatic stress disorder was increased from 
50 percent to 100 percent effective January 27, 1994.  
Entitlement to Dependent's Educational Assistance under 
38 U.S. Code, Chapter 35 was denied.  The veteran appealed 
for an earlier effective date for the increased rating for 
the post-traumatic stress disorder and from the denial of the 
education assistance benefits.  In a September 1997 rating 
action, service connection was granted for soft tissue 
sarcoma. The case is now before the Board for appellate 
consideration.

The record reflects that the veteran was sent a statement of 
the case in December 1997 on the issues of entitlement to an 
earlier effective date for the grant of service connection 
for soft tissue sarcoma and entitlement to benefits under 
38 U.S.C.A. § 1151 for eye injuries and a nerve injury.  
However, the veteran did not submit a substantive appeal 
regarding those issues.  Thus, those matters are not in an 
appellate status.  

The record further discloses that in a December 1997 rating 
action, service connection for peripheral neuropathy was 
denied.  An August 1998 letter by the veteran and a VA Form 
646 by the veteran's representative dated in November 1998 
mention that claimed disability, but do not use terms which 
can reasonably be construed as a disagreement with that 
determination.  38 C.F.R.§  20.201.  Therefore, the matter is 
not in an appellate status.  

The record reflects that the veteran's son submitted an 
August 1998 letter expressing disagreement with the denial of 
entitlement to permanency of a total disability rating.  
However, such a letter cannot be recognized as initiating an 
appeal.  He has no inherent right to appeal that issue.  That 
matter is a rating issue which may be appealed only by the 
veteran or the veteran's representative.  The veteran's 
appeal is included in this decision; however, for reasons 
which will be set forth below, appellate consideration of the 
issue is being deferred pending further action by the 
regional office.


FINDINGS OF FACT

1.  A chronic skin disability, chloracne, PCT, Hodgkin's 
disease, non-Hodgkin's lymphoma, a metabolic disability, a 
urinary disability, impaired vision or a hearing loss were 
not demonstrated during the veteran's period of active 
military service.

2.  Chronic skin disabilities, variously diagnosed, impaired 
vision and a hearing loss were initially demonstrated many 
years following the veteran's release from active duty.  
Chloracne, PCT, Hodgkin's disease, non-Hodgkin's lymphoma, a 
metabolic disability, and a urinary disability have not been 
medically demonstrated after service.

3.  There is no medical evidence or medical opinion of record 
which indicates that the veteran's current skin disorders, 
impaired vision or hearing loss are the result of Agent 
Orange exposure in service.  

4.  In a December 1989 rating action the evaluation for the 
veteran's post-traumatic stress disorder was increased from 
10 percent to 50 percent.  The veteran appealed from that 
decision and in February 1991 the Board of Veterans' Appeals 
affirmed the 50 percent rating.  

5.  In a March 1992 rating action the regional office 
confirmed and continued the 50 percent evaluation for the 
veteran's post-traumatic stress disorder.  He was duly 
notified of that decision and did not initiate an appeal in a 
timely manner.

6.  On January 27, 1994, the veteran reopened his claim for 
an increased rating for his post-traumatic stress disorder.  

7.  In a December 1994 rating action the regional office 
confirmed and continued the 50 percent evaluation for the 
post-traumatic stress disorder.  The veteran appealed for a 
higher rating for the psychiatric disability.  

8.  In a January 1997 rating action the evaluation for the 
veteran's post-traumatic stress disorder was increased from 
50 percent to 100 percent effective January 27, 1994.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claims for service connection for a chronic skin disability, 
chloracne, PCT, Hodgkin's disease, non-Hodgkin's lymphoma, a 
metabolic disability, a urinary disability, impaired vision 
and a hearing loss resulting from Agent Orange exposure 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  An effective date prior to January 27, 1994, for an 
increased rating for the veteran's post-traumatic stress 
disorder from 50 percent to 100 percent is not warranted.  
38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.157, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Claims for Service Connection for a Chronic Skin 
Disability,
Chloracne, PCT, Hodgkin's Disease, Non-Hodgkin's Lymphoma, a 
Metabolic Disability, a Urinary Disability, Impaired Vision 
and Hearing Loss.  

The threshold question to be answered with regard to the 
above claims is whether the veteran has presented evidence of 
well-grounded claims; that is, claims which are plausible.  
If he has not presented well-grounded claims, his appeal 
regarding those issues must fail and there is no duty to 
assist him further in the development of the claims because 
such additional development would be futile.  38 U.S.C.A. 
§ 5107(a); effective on and after September 1, 1989.  As will 
be explained below, the Board finds that those claims are not 
well grounded.

The veteran has maintained that he was exposed to Agent 
Orange during service and that the exposure brought about the 
conditions for which service connection is claimed.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

If a veteran was exposed to a herbicide agent during active 
military, naval or air service, a number of diseases shall be 
service connected including chloracne, Hodgkin's disease, 
non-Hodgkin's lymphoma, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy even though there is no 
record of such diseases during service.  38 C.F.R. §§ 3.307, 
3.309.  A veteran who, during active military, naval or air 
service served in the Republic of Vietnam during the Vietnam 
Era and has a disease listed under 38 C.F.R. § 3.309 shall be 
presumed to have been exposed during such service to a 
herbicide agent unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307.

The veteran's service medical records reflect that he was 
seen on one occasion, in November 1963, with a complaint of a 
rash.  His service medical records, including the report of 
his physical examination for separation from service, reflect 
no further references to a skin disease or disability and no 
reference to the remaining conditions for which service 
connection is claimed.  The physical examination for 
separation from service indicates that his visual acuity and 
hearing were normal.  

VA inpatient and outpatient treatment records reflect that 
the veteran was treated during 1988 and 1989 for various skin 
conditions including hepatic lesions and ecchymosis.  
However, that was many years following his separation from 
service.  When he was examined by the VA in October 1989 
there were no skin lesions.  Minimal scarring was noted in 
the gluteal crease.  The diagnoses included herpes genitalis.  
It was indicated that there was currently no evidence of 
chloracne or any other dermatological problem secondary to 
Agent Orange.  Private medical records reflect that the 
veteran was treated in April 1991 for tinea pedis, 
onychomycosis and facial acne.  He was afforded a VA 
audiological examination in September 1994 and a bilateral 
moderate to profound sensorineural hearing loss was noted.  
He was afforded a VA visual examination in October 1994 and 
the findings included some loss of visual acuity.  However, 
the hearing loss and visual problems were initially noted 
many years after service.  There is no medical evidence 
establishing that the veteran has ever been diagnosed as 
having chloracne, PCT, Hodgkin's disease, non-Hodgkin's 
lymphoma, a metabolic disorder or a urinary disability.  
Thus, service connection for the claimed conditions would 
also not be warranted either on the basis of direct service 
incurrence or in the case of the sensorineural hearing loss 
on the basis of having become manifest to the required degree 
within one year following his separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309. 

In this case, the veteran's service records reflect that he 
served in Vietnam during his active military service.  As 
occurred with his soft tissue sarcoma, if he had developed 
another of the listed diseases, he could be presumed to have 
been exposed to Agent Orange.  However, as noted previously, 
a chronic skin condition was initially manifested many years 
following his separation from military service.  Impaired 
vision and hearing loss were also demonstrated many years 
after service.  Those conditions are not included among the 
diseases which may be presumed to have been service connected 
based on exposure to Agent Orange.  The remaining conditions 
for which service connection is claimed, chloracne, PCT, 
Hodgkin's disease, non-Hodgkin's lymphoma, a metabolic 
disorder and a urinary disability have not been medically 
demonstrated and there is therefore no need to consider 
whether they could be related to Agent Orange.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, the veteran 
has not submitted any medical evidence, opinion or other 
independent evidence which supports his claim for service 
connection for the claimed disorders.  There is no indication 
of any medical link between his current skin disabilities, 
impaired vision and hearing loss and his military service.  
Given the evidence that is of record, the claims for service 
connection for a chronic skin disability, chloracne, PCT, 
Hodgkin's disease, non-Hodgkin's lymphoma, a metabolic 
disability, a urinary disability, impaired vision and hearing 
loss may not be considered well grounded.  Since the claims 
are not well grounded, they must accordingly be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Haddonfield v. 
Brown, 8 Vet. App. 384 (1995).  

Although the Board has considered and disposed of the 
veteran's claims for service connection for the conditions at 
issue on a ground different from that of the regional office; 
that is, whether claims are well grounded rather than whether 
he is entitled to prevail on the merits, the veteran has not 
been prejudiced by the Board's decision.  In assuming that 
the claims were well grounded, the regional office afforded 
the veteran greater consideration than the claims warranted 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  To remand this case to the regional office 
for consideration of the issue of whether the claims are well 
grounded would be pointless and in light of the law cited 
above, would not result in a determination favorable to the 
veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 
(1992).  To submit well-grounded claims the veteran would 
need to offer competent evidence, such as a medical opinion, 
that he currently has the claimed disorders and, in order to 
support his theory of causation, that there is a relationship 
between those disorders not included on the presumptive list 
and exposure to Agent Orange.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  


II.  The Claim for an Earlier Effective Date for an
Increased Rating for the Veteran's Post-Traumatic Stress 
Disorder From 50 Percent to 100 Percent.

The record reflects that in a December 1989 rating action the 
evaluation for the veteran's post-traumatic stress disorder 
was increased from 10 percent to 50 percent.  He appealed for 
a higher rating for the post-traumatic stress disorder and in 
February 1991 the Board of Veterans' Appeals denied any 
further increase in rating for that disability.  

In a March 1992 rating action the regional office confirmed 
and continued the 50 percent evaluation for the veteran's 
post-traumatic stress disorder.  He was duly notified of that 
decision and did not submit an appeal.

On January 27, 1994, the veteran again reopened his claim for 
an increased rating for his post-traumatic stress disorder.  
In a December 1994 rating action the regional office 
confirmed and continued the 50 percent rating for the post-
traumatic stress disorder.  The veteran disagreed with that 
decision.  In a January 1997 rating action the evaluation for 
the post-traumatic stress disorder was increased from 
50 percent to 100 percent effective January 27, 1994.  The 
veteran appealed for an earlier effective date for the grant 
of the 100 percent rating for the post-traumatic stress 
disorder, arguing that VA records show he was unemployable in 
1988.

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1105.  

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding on all field offices of 
the VA as to conclusions based on evidence on file at that 
time and will not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except as provided in 38 C.F.R. § 3.105.  38 C.F.R. 
§ 3.104(a). 

Previous determinations on which an action was predicated, 
including decisions of degree of disability will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim 
reopened after final disallowance or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the latter.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within 1 year from such date; otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R.§  3.400(o)(2).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of several types of evidence 
will be accepted as an informal claim for increased benefits 
or an informal claim to reopen.  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  38 C.F.R.§  3.157(b).

In February 1991 the Board of Veterans' Appeals denied 
entitlement to an evaluation in excess of 50 percent for the 
veteran's post-traumatic stress disorder.  In a March 1992 
rating action the regional office confirmed and continued the 
50 percent rating for the veteran's post-traumatic stress 
disorder.  He was duly notified of that decision and did not 
submit an appeal.  The veteran has not alleged that either 
decision involved clear and unmistakable error.  None is 
apparent on review of the record.  In the absence of such a 
finding, the February 1991 decision by the Board and the 
March 1992 rating action are final based on the evidence of 
record at the time the decisions were made.  

In connection with his January 1994 claim for an increased 
rating for his post-traumatic stress disorder, the regional 
office received VA outpatient treatment records reflecting 
that the veteran was observed and treated for various 
conditions from 1992 to 1994 including his various 
psychiatric disabilities.  When he was seen in August 1992 
there was no dysphoria or euphoria noted and he was 
considered to be stable.  In November 1992 he denied having 
any excessive energy, poor judgment or serious depression.  
When he was seen in June 1993 it was indicated that he 
appeared stable.  On January 13, 1994 he had a euthymic mood 
and congruent affect.  He complained of paranoia and 
insomnia.  The dates of the VA outpatient treatment records 
may serve as the basis for claims for an increased rating for 
the veteran's service-connected post-traumatic stress 
disorder under the provisions of 38 C.F.R. 3.157(b) cited 
above.  However, the findings on the VA outpatient treatment 
records do not indicate that the veteran's post-traumatic 
stress disorder was productive of more than considerable 
interpersonal and industrial impairment.  Thus, an evaluation 
in excess of 50 percent under the provisions of Diagnostic 
Code 9411 would not be warranted on the basis of those 
records.

The veteran was later afforded VA psychiatric examinations in 
September 1994 and September 1996 and, as noted previously, 
in a January 1997 rating action the evaluation for the post-
traumatic stress disorder was increased from 50 percent to 
100 percent effective January 27, 1994, the date of receipt 
of the veteran's reopened claim for an increased rating for 
the psychiatric disability.  As discussed previously, there 
is no medical evidence indicating that the veteran's post-
traumatic stress disorder was more than 50 percent disabling 
in the year immediately preceding receipt of the January 1994 
claim.  Thus, an earlier effective date for the increased 
rating under the provisions of 38 C.F.R. 3.400(o) would not 
be warranted.  In the Board's opinion, January 27, 1994 is 
the earliest effective date for which the increased rating 
may be assigned.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Board has carefully reviewed the entire record with 
regard to the veteran's claim for an earlier effective date 
for the increased rating for his post-traumatic stress 
disorder; however, the Board does not find the evidence to be 
so evenly balanced that there is doubt regarding any material 
issue as to that matter.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a chronic skin 
disability, chloracne, porphyria cutanea tarda, Hodgkin's 
disease, non-Hodgkin's lymphoma, a metabolic disability, a 
urinary disability, impaired vision and hearing loss as 
secondary to Agent Orange exposure during service is not 
established.  Entitlement to an earlier effective date for an 
increased rating for the veteran's post-traumatic stress 
disorder from 50 percent to 100 percent is not established.  
The benefits sought on appeal are denied to the extent 
indicated.  


REMAND

With regard to the veteran's claim for permanency of a total 
disability rating so as to qualify for additional benefits 
including Dependent's Education Assistance under the 
provisions of 38 U.S. Code Chapter 35, the claim has been 
denied on the basis that the 100 percent rating for his 
service-connected post-traumatic stress disorder is not 
permanent in nature.  When the evaluation for the post-
traumatic stress disorder was increased to 100 percent in the 
January 1997 rating action the veteran was scheduled for a 
future VA examination in January 1999.  A December 1998 
internal E-Mail which is of record indicates that the 
examination would not be scheduled until the veteran's claims 
file was returned to the regional office following action by 
the Board.  The veteran's representative has argued that such 
an examination would be beneficial in determining whether the 
100 percent rating for the veteran's post-traumatic stress 
disorder is permanent and the Board concurs with that 
assessment. The case is accordingly REMANDED to the regional 
office for the following action:

1.  The regional office should afford the 
veteran a special psychiatric examination 
in order to determine the current extent 
and severity of his post-traumatic stress 
disorder.  All indicated special studies 
should be conducted.  The examiner should 
express an opinion, to the extent 
possible, as to whether the veteran's 
total disability due to his post-
traumatic stress disorder is permanent in 
nature.  The claims file is to be made 
available to the examiner for review in 
conjunction with the examination.

2.  The veteran's claim for permanency of 
the total disability rating so as to 
qualify for additional benefits including 
Dependent's Educational Assistance under 
the provisions of 38 U.S. Code Chapter 35 
should then be reviewed by the regional 
office.  If the determination regarding 
this matter remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of the REMAND portion of this decision is to 
obtain clarifying information.  The Board intimates no 
opinion as to the disposition regarding the remaining matter 
on appeal pending completion of the requested action. 


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

